Citation Nr: 1121950	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-28 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome (CFS).  

2.  Entitlement to service connection for Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1989 to August 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September and December 2008 rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also initiated an appeal of a denial of service connection for fibromyalgia.  A June 2009 rating decision granted service connection for fibromyalgia.  Accordingly, that issue is no longer on appeal.   

The matter of whether new and material evidence has been received to reopen a claim of service connection for CFS is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran if any action on her part is required.  


FINDING OF FACT

Raynaud disease was not manifested during the Veteran's active duty or in the first year following her separation from active duty, and is not shown to be related to her service or to any disease, injury, or event therein.  


CONCLUSION OF LAW

Service connection for Raynaud disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  A November 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The letter also informed her of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and pertinent postservice treatment records, including records from the Social Security Administration (SSA), have been secured.  She has not identified any pertinent evidence that remains outstanding.  

The Board has considered whether a VA examination to evaluate the appellant's disability is necessary, and finds such an examination is not necessary.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record is not sufficient evidence to decide the issue but: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease.  

There is competent evidence that the Veteran has Raynaud's.  STRs note complaints of bilateral knee pain especially when it is cold.  However, such complaints have been attributed to patellofemoral pain syndrome (and therefore do not represent a disease or injury in service to which the current Raynaud's may be related).  The only evidence which suggests a nexus between the appellant's Raynaud's disease and her service is in medical reports that note her (inaccurate) accounts of history that Raynaud's was first manifested in service.  As her accounts are not credible, the notations in the medical reports have no probative value.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare description of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  Because the Veteran's accounts that Raynaud's was manifested in service are not credible, and because she is not competent to otherwise relate Raynaud's that became manifest a number of years after service to service by her own opinion (because that is a complex medical question beyond lay observation), there is no probative evidence that there may be a nexus between Raynaud's and her service, and an examination to secure a nexus opinion in this matter is not necessary (as the record does not include evidence of disease, injury, or event in service to which Raynaud's could be related).  Significantly, there is no other medical or lay evidence that purports to link the Veteran's Raynaud's disease to her service.  VA's duty to assist is satisfied.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Certain chronic disabilities (to include Raynaud disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for Raynaud disease).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs note she reported she had bilateral knee pain especially when it is cold (in July 1988 on pre-service examination for enlistment, and in October 1990, November 199, and January 1992).  In 1988, the orthopedic examiner gave a diagnosis of patello-femoral symptoms related to an imbalance between medials and laterals and advised her that she needed quadriceps strengthening; she was ultimately found qualified for enlistment in 1989.  Her other complaints during service were found to be due to bilateral patellofemoral pain syndrome (including  on February 1993 Medical Evaluation Board examination, which found her not qualified for retention in service).  

A May 1997 VA treatment record notes the Veteran's complaints of pain in her hands, especially with the cold.  The history was noted to be consistent with Raynaud disease - describing color changes and pain.  The Veteran reported similar reactions involving her ears.  

A September 2000 VA treatment record notes a history of Raynaud's disease since 1990.  The Veteran reported a purple color in her finger and toe nails, with a tingling sensation intermittently during cold weather.  

On June 2001 general VA examination, the Veteran complained of sensitivity to cold.  On physical examination, her skin was normal (except for scars found on her lower right arm and right upper anterior chest).  

July 2001 VA treatment records note the Veteran's complaints of shooting pain involving her entire right arm, with occasional tingling and numbness, occurring for the past 2 months.  The diagnosis was right arm pain/paresthesia.  

An August 2001 VA treatment record notes the Veteran's complaint that her arm was numb, but not painful; no diagnosis was provided.  An October 2001 treatment record notes her complaints of bilateral numbness of extremities; no diagnosis was provided.  An August 2002 treatment record noted her complaints of numbness and tingling in her extremities, as well as an increase in numbness in her fingers and toes; the diagnosis was peripheral neuropathy with hyperventilation.  A September 2004 treatment record indicated she was experiencing numbness over the left side of her body (for 4 days); Raynaud disease was listed as a problem.  

SSA records reflect that the Veteran was determined to have been disabled from June 2002, due to posttraumatic stress disorder (PTSD), depression, and thoracolumbar scoliosis.  

On November 2004 and September 2005 VA examinations (for PTSD), Raynaud's disease was listed as an Axis III diagnosis.  

A June 2008 VA treatment record notes the Veteran's complaints of bluish and purplish discoloration of the hands with cold weather; the diagnosis was primary Raynaud's.  

The Veteran alleges she has Raynaud's disease as a result of her service.  See, e.g., August 2009 notice of disagreement.  It is not in dispute that she now has such disease.  However, her STRs are silent for any findings, treatment, or diagnosis pertaining to Raynaud's disease (notably, complaints and treatment for her knees during service have been related to patellofemoral pain syndrome).  Furthermore, there is no evidence that Raynaud disease was manifested in the first postservice year.  While the Veteran has more recently alleged that she had Raynaud's disease in service, and that it has persisted since, the Board finds those allegations not credible.  They are not credible because they are unsupported by, and inconsistent with contemporaneous clinical records, which by their very nature merits considerable probative value, and because the they are self-serving.  In that regard, it is noteworthy that on February 1993 Medical Evaluation Board examination, there were no complaints of neuritis or paralysis, and no diagnosis of Raynaud's disease.  Raynaud's disease was first diagnosed in May 1997, approximately 4 years after service.  Consequently, service connection for Raynaud disease on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

A September 2000 VA treatment record supports the Veteran's claim to the extent that it notes her history of Raynaud's disease since 1990 (i.e., during active service).  However, as was noted above, her accounts of the history of her Raynaud's are deemed not credible; therefore, that medical record has no probative value.  The fact that the Veteran's otherwise not credible account of symptoms reflective of Raynaud's disease during service was transcribed by a medical professional does not transform it into competent medical evidence and such account does not gain probative value as a consequence.  LeShore, 8 Vet. App. at 409.  

The Veteran's expressions of her belief that her Raynaud disease is related to service do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against her claim (such as the absence of pertinent findings/history on separation, and the postservice interval before Raynaud's disease was clinically documented, e.g.).  Whether Raynaud's disease may, (in the absence of credible evidence of continuity, as here) be related to service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  

In summary, the medical evidence shows that the Veteran has Raynaud's disease that became manifest a number of years after her separation from service, and there is no competent evidence suggesting that it may somehow be related to her service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against her claim.  In such a situation, the benefit of the doubt doctrine does not apply.  Accordingly, the claim must be denied.  


ORDER

Service connection for Raynaud's disease is denied.  


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

In the instant case, a review of the record did not find any communication from the RO to the Veteran which might be recognized as Kent-complaint notice.  A final rating decision in September 2002 denied service connection for CFS on the basis that she did not meet the regulatory criteria for a diagnosis of CFS.  See 38 C.F.R. § 4.88a.  Significantly, she was not advised of the definition of new and material evidence, what type of evidence would be considered new and material, or of the element or elements needed for service connection that were found insufficient in the prior final denial in September 2002 (i.e., evidence showing she has the symptoms listed in 38 C.F.R. § 4.88a as necessary to establish a diagnosis of CFS).  As the Court has held that failure to provide Kent-compliant notice is a prejudicial defect, the Board has no recourse but to remand this matter for proper notice.  

Accordingly, the case is REMANDED for the following action:

Regarding the matter of service connection for CFS, the RO should provide the Veteran Kent-complaint (as outlined above) notice.  She should have adequate opportunity to respond.  The RO should arrange for any further development suggested by her response.  Then the RO should readjudicate the matter of whether new and material evidence has been received to reopen a claim of service connection for CFS.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


